DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-12 of the response, filed 12/28/2021, with respect to the rejection(s) of claims 1-5 and 7 under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Gupta et al. (US 2015/0270140)/ the rejection of claim 6 under 35 U.S.C. § 103 as allegedly being unpatentable over Gupta in view of Kouzuma et al. (US 2018/0090345)/ the rejection(s) of claims 8-9 and 14 under 35 U.S.C. § 103 as allegedly being unpatentable over Sato et al. (US 2017/0133233) (“Sato”) in view of Gupta ( particularly the argument that the applied references of Gupta/Sato, whether taken alone or in combination, do not teach or suggest the claimed feature of “ a second step of raising the temperature of the sample to a predetermined temperature of 150° C. or higher and 250° C. or lower while a complexation gas is supplied to the layer of transition metal oxide, and chemisorbing and activating materials of the complexation gas absorbed on the surface of the layer of the transition metal oxide which is obtained in the first step”, as required in amended claims 1, 8 because Gupta merely describing controlling the temperature of “the container of the volatile organic compound” in range of approximately 0 degrees to 150 degrees in order to heat the compound sufficiently (paragraph 0670) and Sato merely discloses a typical plasma processing apparatus for etching the object layer using hexafluoroacetylacetone ( paragraphs 0036, 0037, 0057)) have been fully 
Gupta et al. (US 2015/0270140), newly cited secondary reference of Hiwa et al (US 2012/0064247) and previously cited secondary reference of Kouzuma et al (US 2018/0090345)
 as set forth in detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 1-4, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2015/0270140) in view of Hiwa et al (US 2012/0064247)
   Gupta discloses an etching method for a transition metal film that is formed on a substrate/sample and contains metals such as Ti, Co, Cu, Ni/a transition metal element (see abstract), the etching method comprising:
 a first step of generating a layer of oxide of the Ti, Co, Cu, Ni on a surface of the metal film in all directions while a temperature of the substrate/sample is maintained at 0°C to 150 °C ( page 10, para 0648-0649, page 11, para 0660-0661, figs 2a, 2b), which reads on isotropically 
a second step of heating/raising the temperature of the substrate/sample to a predetermined temperature of 150°C while diketone gas, acetyl acetone gas/hexafluoroacetylacetone gas/a
complexation gas is supplied to the layer of the transition metal oxide, the oxygen molecules of the diketone gas reacted with activated surface in the mask layer (the transition metal/metal oxide layer) to produce a M-O--R volatile compound (page 10, para 0648, page 12, para 0670- 0671), which reads on chemisorbing materials of the complexation gas absorbed on the surface of the layer of the transition metal oxide/ the transition metal oxide which is obtained in the first step
 a step of removing the activated layer/a reactant generated by an reaction between the complexation gas and the transition metal oxide formed in the first step while the temperature of the sample is maintained at -50°C to 400°C ( page 13, para 0674-0676), which reads on a step of subliming and removing a reactant generated by an reaction between the complexation gas and the transition metal oxide formed in the first step while the temperature of the sample is maintained at 150°C or higher and 250°C or lower
a fourth step of cooling the substrate/sample (page 13, para 0680)
 Unlike the instant claimed invention as per claim 1, Gupta fails to specifically disclose activating materials of the complexation gas absorbed on the surface of the layer of the transition metal oxide which is obtained in the first step
  Hiwa discloses a method for forming Cu film comprises a step of supplying a Cu(hfac)/B-diketone gas to a metal layer on a substrate while raising/heating the temperature of the 
Since Gupta discloses chemisorbing materials of the complexation gas absorbed on the surface of the layer of the transition metal oxide when heating/raising the temperature of the substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the step of heating/raising the temperature of the substrate/sample to a predetermined temperature of 150°C while diketone gas/a complexation gas is supplied to the layer of the transition metal oxide in Gupta’s method to activate materials of the complexation gas absorbed on the surface of the layer of the transition metal oxide to facilitate the formation of initial nuclei and to form high-density initial nuclei within a short period of time as taught in Hiwa ( page 3, para 0055-0056)
Regarding claim 2, the modified reference of Gupta would have disclosed that the steps of generating a layer of oxide of the Ti, Co, Cu, Ni on a surface of the metal film to the step of cooling the substrate are repeated (page 10, para 0647)
Regarding claim 3, the modified reference of Gupta would have disclosed that in the first step of generating a layer of oxide of the Ti, Co, Cu, Ni on a surface of the metal film, the layer of the transition metal oxide is formed by irradiating the transition metal film with an oxygen radical (page 10-11, para 0652, 0653)

Regarding claim 5, the modified reference of Gupta would have disclosed supplying acetyl acetone gas to the layer of transition metal oxide (page 12, para 0670-0671), which reads on supplying the B-diketone that contains no halogen element
 Regarding claim 7, the modified reference of Gupta would have disclosed an etching method for a transition metal film that is formed on a substrate/sample and contains metals such as Ti, Co, Cu, Ni/a transition metal element (see abstract) Claim Rejections - 35 USC § 103

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2015/0270140) in view of Hiwa et al (US 2012/0064247) as applied to claim(s) 1-4, 5, 7 above and further in view of Kouzuma et al (US 2018/0090345)
The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 6, Gupta fails to disclose the limitation of wherein in the second step, the temperature of the sample is raised by an electromagnetic wave
 Kouzuma discloses an operation method of plasma processing apparatus comprises a step of heating/raising the temperature of a substrate by an electromagnetic wave using a lamp (page 1, para 0013, fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second step in Gupta and Hiwa by raising the 

Allowable Subject Matter
Claims 8-14 allowed.
           The reason for allowance of claims 8-14 is discussed in paragraph 2 above

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713